DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 9,882,293 B1).

Regarding claim 1, Chen discloses a contact assembly, comprising: 
at least one clip (Fig. 2 element 24); and 
at least one electrically conductive pin (Fig. 2 element 20) to be clamped to said at least one clip by way of clipping areas of said at least one clip (as shown in Fig. 3 and described in Column 6 lines 46-60), said at least one electrically conductive pin (wherein the electrically conductive pin feeds through the opening of the housing portion element 22 as discussed in Column 3 lines 40-46); 
said at least one clip, including: 
a first base (as shown in Fig. 3 element 242); 
a first arm and a second arm opposite said first arm (Fig. 2 elements 241), said first and the second arms projecting out from said first base (as shown in Fig. 2), and each of said first and second arms having a clipping area (as discussed in Column 4 lines 63-67 as the “clamping distance”); 
said clipping area of said first arm and said clipping area of said second arm running toward one another and being configured to lie against the pin to make the mechanical and electrically conductive connection when the pin is disposed between said clipping area of said first arm and said clipping area of said second arm (as discussed in Column 4 lines 63-67 and Column 5 lines 1-5); and 
a centering area respectively departing from each of the clipping area of said first arm and said clipping area of said second arm, said centering area of said first arm and said centering area of said second arm diverging from one another (as shown in Fig. 2 wherein the top portions of elements 241 are shown to be diverging from one another for the purposes of centering the pin on the clipping area), wherein 
said first base has a front surface that faces the pin (as shown in Fig. 3 wherein the top surface of element 242 is interpreted as the front surface) when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as shown in Fig. 3), and a back surface that faces away from said front (as shown in Fig. 3 wherein the back surface of element 242 is interpreted as the bottom of the element); and 
said back surface of said first base being a solderable connection surface (as discussed in Column 4 lines 62-63 and Column 5 lines 22-24), or
said at least one clip is connected to a wiring band.

Regarding claim 2, Chen discloses the contact assembly of claim 1 and further  wherein said clipping area of said first arm and said clipping area of said second arm are configured to be pretensioned against the pin to make the said connection when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as discussed in Column 5 lines 1-5 wherein the clipping area is designed such that the distance between the arms provides a pretensioned holding force on the pin).

Regarding claim 3, Chen discloses the contact assembly as set forth in claim 1 above and further wherein: each of said centering area of said first arm and said centering area of said second arm has an inner surface (as shown in Fig. 2), said inner surface of said centering area of said first arm facing towards said inner surface of said centering area of said second arm (as shown in Fig. 2); and 
said first arm and said second arm are configured such that pressing the pin against said facing inner surfaces of said centering areas of said first and second arms presses said first and second arms apart, to enable the pin to be arranged between said clipping area of said first arm and said clipping area of said second arm (as discussed in 

Regarding claim 4, Chen discloses the contact assembly as set forth in claim 1 above and further wherein said first arm and said second arm are integrally formed in one piece with said first base (as shown in Fig. 2).

Regarding claim 5, Chen discloses the contact assembly as set forth in claim 1 above and further comprising a further second base (Fig. 3 element 252) connected via a connection area (Fig. 2 element P2) with said first base (as discussed in Column 5 lines 22-24).

Regarding claim 6, Chen discloses the contact assembly as set forth in claim 5 above and further comprising a third arm and a fourth arm opposite said third arm (Fig. 2 elements 251), each of said third and fourth arms having a clipping area (as discussed in Column 5 lines 13-16 as the “clamping distance”), said clipping area of said third arm and said clipping area of said fourth arm running toward one another and being configured to lie against said pin running through said first and second arms (as shown in Figs. 2-3), to make the mechanical and electrically conductive connection when said pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm (as discussed in Column 5 lines 6-18), and a centering area departing from said clipping area of said third arm and a centering area departing from 

Regarding claim 7, Chen discloses the contact assembly as set forth in claim 6 above and further wherein said third and the fourth arms project out from said further second base (as shown in Fig. 3).

Regarding claim 9, Chen discloses the contact assembly as set forth in claim 6 above and further wherein said further second base has a front surface (Fig. 3 as the top surface of element 252) that faces the pin when the pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm (as shown in Fig. 3), and a back surface (as shown in Fig. 3 as the bottom surface of element 252) that faces away from said front surface of said further second base (as shown in Fig. 3); and 
said back surface of said further second base being a solderable connection surface (as discussed in Column 5 lines 22-24).

Regarding claim 12, Chen discloses a device comprising the contact assembly as set forth in claim 1 above and further wherein: said base has a front surface (Fig. 3 as the top side of element 242) that faces the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as shown 

Regarding claim 19, Chen discloses a contact assembly, comprising: 
at least one clip (Fig. 2 element 24); and 
at least one electrically conductive pin (Fig. 2 element 20) to be clamped to said at least one clip by way of clipping areas of said at least one clip (as shown in Fig. 3 and described in Column 6 lines 46-60), said at least one electrically conductive pin being a feedthrough pin (wherein the electrically conductive pin feeds through the opening of the housing portion element 22 as discussed in Column 3 lines 40-46); 
said at least one clip, including: 
a first base (as shown in Fig. 3 element 242);
a first arm (Fig. 2 left element 241) projecting out from said first base (as shown in Fig. 3) and including a clipping (as discussed in Column 4 lines 63-67 as the “clamping distance”) area and a centering area (as shown in Fig. 2 wherein the top portions of elements 241 are shown to be diverging from one another for the purposes of centering the pin on the clipping area), said clipping area disposed between said first base and said centering area (as shown in Fig. 2); 
a second arm (Fig. 2 right element 241) projecting out from said base, opposite said first arm, said second arm including a clipping area and a centering area, said clipping area disposed between said first base and said centering area (as shown in Fig. 2); 
(as shown in Fig. 2 wherein the base of the clipping area curves to run toward the second arm), and said clipping area of said second arm extending from said first base at an angle running towards said first arm (as shown in Fig. 2 wherein the base of the clipping area curves to run toward the first arm), said clipping area of said first arm and said clipping area of said second arm being configured to lie against the pin to make the mechanical and electrically conductive connection when the pin is disposed between said clipping area of said first arm and said clipping area of said second arm (as discussed in Column 4 lines 63-67 and Column 5 lines 1-5); and 
said centering area of said first arm and said centering area of said first arm being angled away from one another, beginning from said clipping area of each respective arm (as shown in Fig. 2); 
said first base having a front surface that faces the pin (as shown in Fig. 3 wherein the top surface of element 242 is interpreted as the front surface) when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as shown in Fig. 3), and a back surface that faces away from said front surface of said first base (as shown in Fig. 3 wherein the back surface of element 242 is interpreted as the bottom of the element); and 
said back surface of said first base being a solderable connection surface (as discussed in Column 4 lines 62-63 and Column 5 lines 22-24), or
said at least one clip is connected to a wiring band.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,882,293 B1).

Regarding claim 15, Chen discloses a contact assembly including:
at least one clip (Fig. 2 element 24); and 
at least one electrically conductive pin (Fig. 2 element 20) to be clamped to said at least one clip by way of clipping areas of said at least one clip (as shown in Fig. 3 and described in Column 6 lines 46-60), said at least one electrically conductive pin being a feedthrough pin (wherein the electrically conductive pin feeds through the opening of the housing portion element 22 as discussed in Column 3 lines 40-46); said at least one clip, including: 
a first base (as shown in Fig. 3 element 242); 
a first arm and a second arm opposite said first arm (Fig. 2 elements 241), said first and the second arms projecting out from said first base (as shown in Fig. 2), and (as discussed in Column 4 lines 63-67 as the “clamping distance”); 
said clipping area of said first arm and said clipping area of said second arm running toward one another and being configured to lie against the pin to make the mechanical and electrically conductive connection when the pin is disposed between said clipping area of said first arm and said clipping area of said second arm (as discussed in Column 4 lines 63-67 and Column 5 lines 1-5); and 
a centering area respectively departing from each of the clipping area of said first arm and said clipping area of said second arm, said centering area of said first arm and said centering area of said second arm diverging from one another (as shown in Fig. 2 wherein the top portions of elements 241 are shown to be diverging from one another for the purposes of centering the pin on the clipping area), wherein 
said first base has a front surface that faces the pin (as shown in Fig. 3 wherein the top surface of element 242 is interpreted as the front surface) when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as shown in Fig. 3), and a back surface that faces away from said front surface of said first base (as shown in Fig. 3 wherein the back surface of element 242 is interpreted as the bottom of the element); and 
said back surface of said first base being a solderable connection surface (as discussed in Column 4 lines 62-63 and Column 5 lines 22-24), or
said at least one clip is connected to a wiring band.
Chen does not expressly disclose the device is a medical device, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is .


Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 6 above, and further in view of Yutaka (JPH0631472A).

Regarding claim 8, Chen discloses the contact assembly as set forth in claim 6 above.
Chen does not expressly disclose  wherein said first base forms a welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm and/or said further second base forms a further welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm.
Yutaka teaches a clip having a base with a welding area (at the end of ray path 4 in Figs. 1-5) enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as discussed in Paragraph [0007]) and/or said further base forms a further welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm (as discussed in Paragraph [0011]).



Regarding claim 11, Chen discloses the contact assembly as set forth in claim 1 above.
Chen does not expressly disclose wherein said base forms a welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm.
Yutaka teaches a clip having a base with a welding area (at the end of ray path 4 in Figs. 1-5) enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as discussed in Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art to utilize a welding area such as that taught by Yutaka in the assembly of Chen in order to ensure a solid connection between the pin and the base. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 5 above, and further in view of Kitajima et al. (US 6,837,755 B1).

Regarding claim 10, Chen discloses the assembly as set forth in claim 5 above and further wherein said connection area has a front surface (Fig. 3 top side of element 242) that faces the pin when the pin is arranged between said clipping areas of said arms (as shown in Fig. 3).
Chen does not expressly disclose said front surface of said connection area being convexly curved to make contact with the pin.
Kitajima teaches a connection assembly having a clip with a base between clipping areas of arms and wherein the front surface is convexly curved (as shown in Fig. 2 as element 11c) to make contact with a pin (as discussed in Column 5 lines 12-16 and 26-32).
It would have been obvious to one of ordinary skill in the art to utilize a convexly curved surface to contact the pin in order to prevent a contact failure (as is suggested by Kitajima Column 5 lines 32-33).


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 15 above, and further in view of Sochor (US 7,736,191 B1).

Regarding claim 16, Chen discloses the device as set forth in claim 15 above. Chen does not expressly disclose the medical device being an implantable medical device with a device housing and a header portion, and wherein:
said clip is disposed within the header portion of the implantable device;

Sochor teaches a clip (Fig. 1C element 35) disposed in a header portion (Fig. 1C element 11) of an implantable device (element 10); and an electrically conductive pin (Fig. 1C element 16) is a feedthrough pin (as discussed in Column 5 lines 52-67 and Column 6 lines 1-20) configured to provide an electrical connection between an electrical contact or electrical component within the device housing (Fig. 1C element 12); and said at least one clip is mechanically connected (as discussed in Column 9 lines 25-27) to a wiring band (Fig. 8 element 70), and said wiring band is electrically connected to said electrical contact (as shown in Fig. 8) or said electrical component within said housing.
It would have been obvious to one of ordinary skill in the art to utilize the clip as set forth by Chen in a medical device as taught by Sochor in order to provide a secure connection means between a conductive pin and an implantable device to prevent device failure after implantation.

Regarding claim 17, Chen in view of Sochor discloses the device as set forth in claim 16 above.
Chen does not expressly disclose wherein said clip is located within the device housing of the implantable device, wherein the medical device comprises a battery located within the device housing, wherein the electrically conductive pin is a 
Sochor teaches wherein said clip is located within the device housing of the implantable device (as shown in Fig. 1C), wherein the medical device comprises a battery located within the device housing (as discussed in Column 1 lines 15-27), wherein the electrically conductive pin is a feedthrough pin of the battery configured to provide an electrical connection between at least one electrical contact or electrical component and the battery of the medical device (as discussed in Column 1 lines 15-41 and Column 2 lines 16-26).
It would have been obvious to one of ordinary skill in the art to locate the clip within the housing in order to protect the electrical connection of the clip and the pin from the implanted environment and the host from the electrical connection.

Regarding claim 18, Chen in view of Sochor discloses the device as set forth in claim 17 above.
Chen does not expressly disclose wherein said electrical component is a substrate of the medical device.
Sochor teaches an electrical component which is a substrate (Fig. 8 element 22) of the medical device (as discussed in Column 9 lines 19-26).
It would have been obvious to one of ordinary skill in the art to utilize a substrate such as that taught by Sochor in the device of Chen in order to provide support for the clip and feedthrough pin and maintain the stability and structural integrity of the device.


Response to Arguments

Applicant’s arguments, see Remarks page 11, filed 10/14/2020, with respect to Drawing objection have been fully considered and are persuasive.  The objection of 6/16/202 has been withdrawn with the understanding from said Remarks that Figures 1-4 and 8 each indicate an “electrically conductive pin 2” without stipulation of the pin being a feedthrough pin, and also that Figure 8 appears to indicate that element 2 is a separate entity from the feedthrough pin (unlabeled) as shown, and Paragraph [0078] indicates that the pins 2 “are brought out of a housing 4 (especially a battery housing)”.  By such a definition, any conductive pin may satisfy the limitation of the claim so long as it extends through, for example, a housing.  For the purposes of examination, the immediately preceding definition is being used.

Applicant's arguments filed 10/14/2020 with regard to rejection of claims under 35 USC 102 have been fully considered but they are not persuasive. The applicant has argued that the Chen reference does not disclose wherein the clipping areas of the first and second arms of the at least one clip run toward one another.  As set forth in the rejections above, and shown in Fig. 2 of the Chen reference, the base of each of the first and second arms of the at least one clip are shown to run toward one another before reaching the attachment point to the base of the at least one clip.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Keith DePew/
Examiner
Art Unit 2835



/HOA C NGUYEN/Primary Examiner, Art Unit 2847